Citation Nr: 1513746	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the lower extremities.

2.  Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from August 2006 to December 2009 and then evidently served in the United States Army Reserve.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maryland, that granted service connection for PTSD and assigned an initial 30 percent disability rating effective December 5, 2009, and denied service connection for right shoulder disability and back pain with bilateral sciatica to the lower extremities.  The Veteran submitted a timely notice of disagreement with this determination.

A January 2013 rating decision granted a 50 percent rating for PTSD effective from December 5, 2009, and granted service connection for lumbar strain previously claimed as back pain with bilateral sciatica to the lower extremities, and a right shoulder impingement.  The RO's action represents a full grant of the benefits sought as to the Veteran's claims for service connection for right shoulder and back disabilities.  He perfected an appeal as to the initial disability rating assigned for his PTSD and service connection for radiculopathy of the lower extremities.

Entitlement to TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of PTSD disability and is presumed to be seeking the maximum rating for his PTSD disability.  AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence suggestive of unemployability during the pendency of his appeal.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claim.

The issue of entitlement to service for radiculopathy of the lower extremities and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, since December 5, 2009, PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment due to PTSD is not shown.


CONCLUSION OF LAW

Since December 5, 2009, the criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran's Virtual VA electronic file does not reveal any additional records relevant to the initial rating claim on appeal.

In June 2011 and January 2013, the Veteran underwent VA examinations for PTSD, and these examination reports are of record.  The record does not indicate that his disability worsened since the most recent examination.

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Analysis

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (court) noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159(a)(2).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities.  A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 ; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Facts and Analysis

Clinicians have assigned the Veteran GAF scores that ranged from 50, indicative of serious occupational and social impairment and an inability to work, to 56, commensurate with moderate impairment.  


The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, in October 2010, a Vet Center counselor, who treated the Veteran, noted his social isolation, emotional numbing, irritability, and anger outbursts at work and while driving.  Situationally dependent panic attacks were reported by the June 2011 VA examiner. 

The Veteran's treating VA psychiatrist, between April 2012 and September 2013, noted reports of sleep difficulty for which the Veteran used alcohol, and of his being constantly on guard and distrustful, having a depressed mood, anhedonia, poor concentration, vague suicidal ideation without a plan or intent, anger issues, and emotional numbness.  

Indeed, the record shows that, in December 2010, during an initial Mental Health intake, a VA clinician noted the Veteran's reports of a broken engagement in August 2010 because his fiancée had concerns that he was drinking too much and was verbally abusive when intoxicated.  The Veteran had problems with anger and irritability and complained of occasional suicidal ideation without a plan or intent.  Examiners have made similar findings.

The record shows that PTSD has caused impairment in the areas of work, family relations and mood.  The Veteran worked as a cook for a company that owned two restaurants, according to the June 2011 VA examiner.  But, an April 2, 2013 VA outpatient psychiatry note indicates that he crashed his car while drinking.  He planned to move to the Virgin Islands in June and wanted a fresh start.  

When seen by his psychiatrist on September 13, 2013, the Veteran reported that he went to the Virgin Islands for one week, returned and went to Belgium for a job for two weeks, but came home as it was too stressful.  A stressful time was noted.  His dreams about people who wanted to kill him seemed very real.  The Veteran was in school to study business management but had difficulty focusing in school.  

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating.  Although the Veteran has reported the demise of his engagement due to alcohol use that he associated with PTSD, the June 2011 VA examiner noted that, after discharge, the Veteran returned to live at his mother's house.  In his spare time, the Veteran watched movies, listened to music, and shot guns.  The Veteran shot guns alone, with a couple of friends, or with his brother-in-law.  Thus, the record does not show total social impairment.

Examinations have not shown symptoms listed in the criteria for a 100 percent rating.  Indeed, VA examiners in June 2011 and January 2013 reported that the Veteran was oriented with no gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior documented in the clinical record.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  The VA examiners noted that the Veteran denied current auditory or visual hallucinations, but reported that his dreams about people who wanted to kill him seemed very real.  The Veteran's speech has been described as normal and he repeatedly denied having homicidal ideations or plans.  Vague suicidal ideations without plan or intent were noted.

The Veteran has not reported problems with activities of daily living according to the June 2011 VA examiner.  He reported some minor difficulties with short-term memory, that the examiner indicated may be the result of longstanding attentional problems, but impaired memory is contemplated by ratings as low as 50 percent.

Given the above, the level of impairment shown is not commensurate with total occupational and social impairment due to PTSD.  As such, a rating in excess of 70 percent is not warranted at any time since the effective date of service connection on December 5, 2009. 

Resolving reasonable doubt in the Veteran's favor, an initial 70 percent rating, but no higher, is granted for PTSD, but the preponderance of the objective medical and other credible evidence of record is against a rating in excess of 70 percent.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected PTSD disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability include irritability, social isolation, anxiety, concentration difficulty, and sleep difficulty due to combat-related nightmares.  The rating schedule contemplates all symptoms resulting in impairment of social and occupational functioning.  The record does not show symptoms that are outside of those contemplated in the rating criteria.  Referral for extraschedular consideration is not warranted.  

ORDER

Entitlement to an initial 70 percent rating for PTSD is granted, effective December 5, 2009.


REMAND

During a January 2013 VA peripheral nerves examination, the Veteran reported intermittent bilateral thigh pain without weakness or loss of feeling to the lower extremity that the examiner described as mild intermittent (usually dull) left and right lower extremity pain.  

The examiner reviewed x-rays of the Veteran's lumbar spine (evidently performed in May 2011) and stated that the pain described by the Veteran was likely due to some groin muscular impingement and pain.  Considering the radiological report and back symptoms, the examiner stated that "completely rule this out", a magnetic resonance image (MRI) of the back and nerve studies would be indicated although, due to the mild fleeting symptoms, that was not indicated at the time.

The examiner opined that the Veteran's radicular symptoms of the bilateral lower extremities were less likely than not due to back strain/scoliosis.  It was noted that the Veteran currently had muscular strain of the lower back as there was no documented degenerative disease at that time.  Lower extremity symptoms were intermittent and not typical of true radicular pain.  Symptoms and physical examination findings were not consistent with a back condition associated with a peripheral nerve condition.

The Veteran's service-connected lumbar strain is evaluated as 10 percent disabling under Diagnostic Code 5237 of the General Rating Formula for Diseases and Injuries of the Spine.  Note (1) directs that any associated objective neurologic abnormalities be separately evaluated under the appropriate diagnostic code.  38 C.F.R. § 4.71a (2014).

It remains unclear to the Board if the Veteran has a groin muscular impingement and pain, or another separately compensable neurological disability, due to active service or his service-connected back disability.  A new opinion is needed.

Recent medical records regarding the Veteran's VA treatment, dated since October 2013, should be obtained.

Entitlement to a TDIU is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. at 447.  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d at 1106.  In this case, although the Veteran reported employment as a chef throughout much of the appeal period, in September 2013, his psychiatrist noted that he went to and returned from the Virgin Islands in one week, went to Belgium for a job for two weeks, but found it too stressful, and was in school, but had difficulty focusing.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a formal application for a TDIU and request that he return the completed form.

2. Obtain all VA medical records regarding the Veteran's treatment, dated since October 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the development requested above, afford the Veteran a VA neurologic examination to determine whether he has a current lower extremity neurological disability related to a disease or injury in service or to a service-connected disease or disability, including lumbar strain.  All indicated tests and studies should be performed, including x-rays and MRI, if deemed warranted by the examiner.  The examiner should note that the claims file was reviewed. 

The examiner should provide opinions with regard to the following:

Does the Veteran have a current lower extremity neurological disability (i.e. has such a disability been shown at any time since 2009)? The examiner should specifically discuss the reports of groin muscular impingement (noted by the January 2013 examiner) an whether these reports show a current disability.

For each such neurologic disability, the examiner should state whether it is as likely as not that the disability began in service or is otherwise related to a disease, injury or stressor in service. 

The examiner should also identify each neurologic abnormality that is attributable to the low back disability, if any

The examiner is reminded that the absence of evidence of treatment in service cannot be the only reason for a negative opinion. 

If a previously diagnosed lower extremity neurological disability is not found currently, the examiner should opine whether the prior diagnosis was erroneous or the previously diagnosed condition is in remission. 

The examiner should provide reasons for all opinions. 

If the examiner is unable to provide any requested opinion without resort to speculation, the reasons for the inability to provide the necessary opinion should also be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

4. Afford the Veteran an examination or evaluation to obtain an opinion as to whether the service-connected disabilities in combination would prevent him from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The opinion provider should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

5. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case (including consideration of the TDIU issue, if that benefit has been denied).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


